Citation Nr: 1630797	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-49 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for an upper back disability.

4.  Entitlement to service connection for a lower back disability.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from June 1982 to June 1986 and February 1987 to January 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified before the undersigned at a hearing in April 2016.  A transcript of the hearing has been associated with the Veteran's claims file.  

In December 2015 and April 2016, the Veteran submitted additional evidence with a waiver of his right to have additional evidence initially considered by the Agency of Original Jurisdiction (AOJ).  See April 2016 Hearing Transcript.  Accordingly, the Board may consider the new evidence in the first instance.  See 
38 C.F.R. § 20.1304 (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported that he was currently receives treatment through chiropractic services and deep tissue massage therapy and that he had seen a chiropractor a few months after service.  He further reported that he receives treatment for his back, shoulder and elbow every four to six weeks.  See April 2016 Hearing Transcript.  He also indicated he receives acupuncture therapy from Dr. M.  Id.  These records should be obtained and associated with the record. 
The Veteran also reports receiving treatment at a VA Community Based Outpatient Clinic.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A (West 2015).

The Veteran reported that he injured his right elbow and shoulder carrying heavy tool bags up and down emergency escape hatches while service on the USS Wisconsin.  See April 2016 Hearing Transcript; see also April 2009 Buddy Statement.  The Veteran reports receiving ongoing treatment for his elbow and shoulder pain since service.  Thus, there is sufficient evidence to trigger the need for a VA examination under McClendon.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 

The Veteran was afforded a VA examination in connection with his upper and lower back claims in November 2015.  The examiner opined that there was no nexus between the Veteran's in-service back injury and his degenerative disc disease and retrolisthesis.  The examiner, in pertinent part, reasoned, "As there are no medical records associated with complaints or concerns about low back pain from 1994 to 2013, there is no nexus that can connect the conditions that were diagnosed and treated in service to any current conditions."  The examiner's opinion is incomplete as an examiner cannot rely on the absence of medical records alone to conclude that there is no relationship between the Veteran's current disability and his military service.  See Dalton v. Nicholson, 12 Vet. App. 23, 40 (2007).  Furthermore, the examiner did not review the Veteran's post-service treatment records.  Thus, a new VA examination is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to authorize VA to obtain the records he identified in his April 2016 testimony and statements to include records from the chiropractors he has seen beginning a few months after service.

2.  Obtain all outstanding VA treatment records.

3.  If requested records cannot be obtained, the Veteran should be informed, and told of the efforts made to obtain the records and of any further actions that will be taken with regard to his claims.

4.  Once the development sought in the preceding paragraph has been completed, arrange for the Veteran to undergo a VA examination to answer the following questions:

Does the Veteran have a right shoulder disability, and if so, is the right shoulder disability at least as likely as not (50 percent or greater probability) the result of an injury or disease in service? 

Does the Veteran have a right elbow disability, and if so is the right elbow disability at least as likely as not (50 percent or greater probability) the result of an injury or disease in service? 

Does the Veteran have an upper back disability, and if so, is the upper back disability at least as likely as not (50 percent or greater probability) the result of an injury or disease in service? 

Is the Veteran's low back disability at least as likely as not (50 percent or greater probability) the result of an injury or event in service?  

The examiner must address the December 2015 letter from T.G.D., chiropractic physician, stating that the Veteran's "service related injuries sustained while on active duty were historically linked to the long-term etiology of these problems."  

The claims file including a copy of this Remand must be made available to, and be reviewed by, the examiner.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence, which, if obtained, would permit the needed opinion to be rendered. 

The examiner must provide reasons for each opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

